Order entered June 19, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00650-CV
                                        No. 05-18-00651-CV

                                     KEVIN HINDS, Appellant

                                                V.

                                STATE BAR OF TEXAS, Appellee

                          On Appeal from the 134th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-17-13392

                                             ORDER
       Before the Court are appellant’s June 15, 2018 requests for extension of time to file the

clerk’s record and reporter’s record in each of these appeals. We note the clerk’s record has been

filed in each appeal and the reporter’s records are not due until June 25, 2018. Accordingly, we

DENY as moot the requests as to the clerk’s records and DENY as premature the requests as to

the reporter’s records.


                                                       /s/   ADA BROWN
                                                             JUSTICE